Citation Nr: 1430283	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  13-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was afforded a Board hearing before the undersigned Veteran's Law Judge (VLJ) in May 2014.  A transcript is of record.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran's service-connected disabilities likely combine to preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded.  38 C.F.R. § 4.16(a) (2013).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 4.16(b) (2013).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a Veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that his service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.  The Veteran has been unemployed since May 2010.  He has previously worked as a paralegal and security guard.

The Veteran is currently service connected for the following disabilities:  post-traumatic stress disorder, rated as 50 percent disabling; peripheral neuropathy of the upper right extremity, rated as 30 percent disabling; residuals of a gunshot wound, left shoulder, to include the proximal aspects of biceps and back, with fracture of ribs 4 and 5, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the upper left extremity, rated as 20 percent disabling; peripheral neuropathy of the lower right extremity, rated as 20 percent disabling; peripheral neuropathy of the lower left extremity, rated as 20 percent disabling; and erectile dysfunction, rated as noncompensably disabling.  His combined disability rating is 90 percent.  Consequently, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

Here, the Veteran is shown to have a college level education, and occupational experience as a paralegal and security guard.  See May 2014 hearing transcript; November 2011 TDIU claim.  He has not been gainfully employed throughout the claims period.  Id.  

The Veteran reports that he became too disabled to work in May 2010 and until that time, worked as a paralegal on a part-time basis.  The Veteran is not in receipt of disability benefits from the Social Security Administration (SSA).

In December 2010, the Veteran underwent a VA peripheral nerves examination.  At the time of the examination, his diabetic peripheral nerve disability was diagnosed as mild.  Specifically, such disability was not found to interfere with his activities of daily living.    

The Veteran was also afforded a VA PTSD examination in December 2010.  The examiner opined that there was no total occupational and social impairment due to PTSD signs and symptoms.  As the Veteran reported moderate social dysfunction when he was working and related conflicts with his supervisors, the examiner opined that it is at least as likely as not that if he was still employed he would experience moderate occupational dysfunction.  

In November 2011, the Veteran's treating VA physician submitted a letter stating that "it is [her] medical opinion that [the Veteran] is unable to maintain gainful employment due to his service-connected conditions of diabetic neuropathy and residuals of gunshot wound."

In February 2012, the Veteran underwent a VA examination to assess his current ability to secure or follow a substantially gainful occupation in light of his service-connected disabilities.  The Board notes that the VA examiner did not address the service-connected PTSD.  At the examination, the Veteran reported that he stopped working as a security guard because it became too difficult to stand for a long period of time.  Upon examination, the examiner's notes indicate that the Veteran's diabetic peripheral nerve disability has worsened since his December 2010 examination.  Specifically, the examiner noted that the Veteran has upper extremity diabetic peripheral neuropathy, resulting in moderate, incomplete paralysis of the left and right radial, median, and ulnar nerves.  He was also observed to have lower extremity diabetic peripheral neuropathy, resulting in moderate, incomplete paralysis of the right and left sciatic nerves.  The examiner opined that the Veteran's service-connected peripheral neuropathy impacts his ability to work.  He opined that the Veteran has restrictions on employability and would not be able to perform strenuous physical labor because of his service-connected conditions of diabetes, diabetic peripheral neuropathy, and muscle injury.  He further opined that the Veteran would be employable at a sedentary job sitting for 60 to 120 minutes at a time, moving arms at desk level and moving papers or answering phones; then, repositioning himself after 60 to 120 minutes of sitting.

At the same time, the examiner assessed the severity of the Veteran's service-connected diabetes mellitus.  The examiner's notes indicate that the Veteran's diabetes has also worsened.  Specifically, the examiner noted the Veteran is required to have a restricted diet and to use an oral hypoglycemic agent.  The examiner found that the Veteran's diabetes impacts his ability to work and referred his opinion regarding its functional impact to that of the Veteran's service-connected diabetic peripheral neuropathy.  The examiner also assessed the severity of the Veteran's service-connected gunshot wound.  The Veteran reported mild pain above his muscle groups and fatigue and pain above his left-side muscle groups.  The examiner also found that the Veteran's gunshot wound impacts his ability to work and referred his opinion regarding its functional impact to that of the Veteran's service-connected diabetic peripheral neuropathy.  Upon examination of the Veteran's service-connected male reproductive system condition (erectile dysfunction), including neoplasms, the examiner found that there was no impact on his ability to work.

In his December 2012 notice of disagreement, the Veteran reported that he last worked part-time as a security guard in 2010.  He further stated that he could not physically perform his duties and he was forced to quit due to his service-connected conditions.  

At the Veteran's May 2014 Travel Board hearing, the Veteran and his representative disagreed with the February 2012 VA examiner's opinion.  In response, the Veteran's representative stated that while working as a paralegal through 2004, the Veteran was required to complete the duties of which the examiner opined that he may be able to perform with accommodation.  However, the Veteran testified that he was later forced to leave that job, because he was no longer able to perform those types of duties.  He further stated that while working as a paralegal, his irritability, resulting from his PTSD, prevented him from concentrating in very difficult situations that required an exchange with another person.  He said that it became very difficult to maintain the kind of necessary control.  

Based on a review of the evidence, the Board concludes that entitlement to TDIU is warranted.  Although the February 2012 VA examiner opined that the Veteran is able to work with accommodations, despite his service-connected disabilities of diabetic peripheral neuropathy, gunshot wound residuals, diabetes mellitus, and erectile dysfunction, the evidence suggests that even with such, the Veteran is unable to function properly.  While not addressing the additional impact, if any, of the Veteran's service-connected PTSD (rated 50 percent disabling), the earlier December 2010 VA examiner indicated that if the Veteran was still employed he would likely experience moderate occupational dysfunction.  

The Board finds that even if employment in a limited capacity in a very sedentary work setting with substantial work restrictions in fact exists, as is suggested by the February 2012 VA examiner, based on that examiner's own description of the Veteran's functional limitations as due to his service-connected disabilities--to include the Veteran's inability to sit for more than an hour to two hours, moving arms at only desk level, and having to reposition himself after sitting for an hour to two hours--as well as the prior conclusions of the Veteran's treating VA physician and of the December 2010 examiner noted above, the Board believes the evidence of record favors a finding that the Veteran's service-connected disabilities do indeed prevent him from securing or maintaining gainful employment, even in a sedentary work setting.  

In support of his claim, the Veteran has also provided competent and credible testimony attesting to his inability to work due to his service-connected disabilities.  Indeed, the Veteran indicated in May 2014 that that he previously had a job as a paralegal that required him to complete the same duties of which the February 2012 examiner opined that he may be able to perform with accommodation.   The Veteran reported that as his symptomatology worsened, he had to ultimately stop working, even in this sedentary work setting.  See the May 2014 hearing transcript, at 3.  He also testified to the effect that his PTSD symptomatology has on his ability to function properly in the workplace.  

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities (to include his inability to perform even sedentary work), the November 2011 VA physician's opinion that he is unable to maintain gainful employment due to his service-connected conditions of diabetic neuropathy and residuals of gunshot wound, the December 2010 VA examiner's determination that the Veteran's PTSD would likely cause moderate occupational dysfunction if he was still employed, and the February 2012 VA examiner's descriptions of the functional effects of the Veteran's service-connected diabetic peripheral neuropathy, diabetes mellitus, and gunshot wound residuals disabilities (to include an inability to sit for more than an hour to two hours or to move arms beyond desk level), the Board finds that the evidence of record favors a finding that the Veteran's service-connected disabilities, when analyzed as a whole, prevent him from securing or following a substantially gainful occupation.  Accordingly, entitlement to TDIU is granted.


ORDER

TDIU is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


